Exhibit 10.22.5.4

 

 

 

FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May [__], 2020

among

PRIMEENERGY RESOURCES CORPORATION,

as Borrower,

THE LENDERS PARTY HERETO,

BBVA USA (f/k/a COMPASS BANK),

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

and

BBVA USA,

as Sole Lead Arranger and Sole Book Runner

 

 

 



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of May [__], 2020, among PRIMEENERGY RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), the financial institutions
executing this Amendment as Lenders, and BBVA USA (f/k/a COMPASS BANK), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as Issuing Bank.

R E C I T A L S

A. The Borrower, the Lenders party thereto and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
February 15, 2017, and as amended by (i) that certain First Amendment to Third
Amended and Restated Credit Agreement dated as of December 22, 2017, (ii) that
certain Second Amendment to Third Amended and Restated Credit Agreement dated as
of July 17, 2018, and (iii) that certain Third Amendment to Third Amended and
Restated Credit Agreement dated as of January 8, 2019 (collectively, the
“Original Credit Agreement”).

B. The parties desire to amend the Original Credit Agreement as hereafter
provided.

NOW THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Same Terms. All terms used herein that are defined in the Credit Agreement
(as hereinafter defined) shall have the same meanings when used herein, unless
the context hereof otherwise requires or provides. In addition, from and after
the Effective Date (as hereinafter defined), (a) all references in the Original
Credit Agreement and, where appropriate in the context, in the other Loan
Documents to the “Credit Agreement” shall be deemed to be references to the
Original Credit Agreement, as amended by this Amendment and as the same may
hereafter be amended or otherwise modified from time to time, and (b) all
references in the Loan Documents to the “Loan Documents” shall mean the Loan
Documents, as amended by the Modification Papers and as the same may hereafter
be amended or otherwise modified from time to time. In addition, the following
terms have the meanings set forth below:

“Credit Agreement” means the Original Credit Agreement, as amended by this
Amendment.

“Effective Date” means the date on which the conditions specified in Section 2
below are satisfied (or waived in writing by the Administrative Agent).

“Modification Papers” means this Amendment, and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.

2. Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Amendment are subject to the satisfaction, unless waived in
writing by Administrative Agent, of each of the following conditions (and upon
such satisfaction, this Amendment shall be deemed to be effective as of the
Effective Date):

(a) Amendment. Administrative Agent shall have received duly executed
counterparts of this Amendment from the Borrower, each Loan Party, and Lenders
constituting Majority Lenders; and

 

FOURTH AMENDMENT – Page 1



--------------------------------------------------------------------------------

(b) Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.

3. Amendments to Original Credit Agreement. On the Effective Date, the Original
Credit Agreement shall be amended as follows:

(a) Section 1.02 of the Original Credit Agreement shall be amended by adding the
following definitions in appropriate alphabetical order:

“CARES Act” means the Coronavirus Aid, Relief and Economic Security Act, as
amended (including any successor thereto), and all applicable rules and
regulations with respect thereto.

“Covered Party” has the meaning assigned to such term in Section 12.21.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Permitted PPP Loans” means one or more unsecured loans to one or more Loan
Parties in an aggregate principal amount of all such loans not to exceed
$2,500,000, in each case, advanced by BBVA USA pursuant to the Paycheck
Protection Program of the CARES Act, so long as no Default or Event of Default
shall have occurred and be continuing at the time of incurrence thereof.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 12.21.

“Supported QFC” has the meaning assigned to such term in Section 12.21.

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 12.21.

(b) Article VIII of the Original Credit Agreement shall be amended by adding a
new Section 8.22 to read in its entirety as follows:

Section 8.22 Permitted PPP Loan. Each Loan Party will (a) comply with the
requirements for the Paycheck Protection Program as set forth in Title I of the
CARES Act and related guidance, (b) use the proceeds of the Permitted PPP Loans
only for allowable purposes under the CARES Act, (c) use commercially reasonable
efforts to conduct its business in a manner that maximizes the amount of the
Permitted PPP Loans that is forgiven, (d) keep necessary and appropriate records
relating to the use of the Permitted PPP Loans (and promptly provide such
records to the Administrative Agent upon the Administrative Agent’s reasonable
request) and (e) promptly apply for forgiveness of the Permitted PPP Loans in
accordance with the regulations implementing Section 1106 of the CARES Act (and
promptly provide documentation, and status, of such forgiveness to the
Administrative Agent upon the Administrative Agent’s reasonable request and, in
any event, within 5 Business Days of the final determination thereof), (f) not
directly or indirectly, agree to any amendment or modification of the Permitted
PPP Loans that would be materially adverse to the Administrative Agent or the
Lenders, and (g) not make any optional prepayment of any portion of the
Permitted PPP Loans (whether by refinancing or otherwise).

 

FOURTH AMENDMENT – Page 2



--------------------------------------------------------------------------------

(c) Section 9.02 of the Original Credit Agreement shall be amended by
re-lettering clauses (g) and (h) to be clauses (h) and (i), respectively, and
adding a new clause (g) to read in its entirety as follows:

(g) the Permitted PPP Loans;

(d) Section 10.01(d) of the Original Credit Agreement shall be amended to add
the phrase “, Section 8.22” immediately after the phrase “Section 8.20”.

(e) Article XII of the Original Credit Agreement shall be amended by adding a
new Section 12.21 to read in its entirety as follows:

Section 12.21 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of Texas and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

4. Certain Representations. Each Loan Party represents and warrants that, as of
the Effective Date: (a) such Person has full power and authority to execute the
Modification Papers to which it is a party and such Modification Papers
constitute the legal, valid and binding obligation of such Person enforceable in
accordance with their terms, except as enforceability may be limited by general
principles

 

FOURTH AMENDMENT – Page 3



--------------------------------------------------------------------------------

of equity and applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally;
(b) no authorization, approval, consent or other action by, notice to, or filing
with, any Governmental Authority or other Person is required for the execution,
delivery and performance by such Person thereof; and (c) no Default has occurred
and is continuing or will result from the consummation of the transactions
contemplated by this Amendment. In addition, each Loan Party represents that
after giving effect to the Modification Papers, all representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects (provided that any such
representations or warranties that are, by their terms, already qualified by
reference to materiality or Material Adverse Effect shall be true and correct
without regard to such additional materiality qualification) on and as of the
Effective Date as if made on and as of such date, except to the extent that any
such representation or warranty expressly relates to an earlier date, in which
case such representation or warranty is true and correct in all material
respects (or true and correct without regard to such additional materiality
qualification, as applicable) as of such earlier date.

5. No Further Amendments. Except as previously amended or waived in writing or
as amended or waived hereby, the Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties thereto.

6. Acknowledgments and Agreements. Each Loan Party acknowledges that on the date
hereof all outstanding Secured Obligations are payable in accordance with their
terms, and such Person waives any defense, offset, counterclaim or recoupment
with respect thereto. Each of the Borrower, each other Loan Party, the
Administrative Agent, the Issuing Bank and the Lenders does hereby adopt, ratify
and confirm the Credit Agreement and acknowledges and agrees that the Credit
Agreement is and remains in full force and effect. Each Loan Party acknowledges
and agrees that its liabilities and obligations under the Credit Agreement and
the other Loan Documents are not impaired in any respect by this Amendment.

7. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the other Loan Documents, or (b) to prejudice any other right or
rights that the Administrative Agent, the Issuing Bank or the Lenders now have
or may have in the future under or in connection with the Credit Agreement and
the other Loan Documents or any of the other documents referred to herein or
therein. The Modification Papers shall constitute Loan Documents for all
purposes.

8. Confirmation of Security. Each Loan Party hereby confirms and agrees that all
of the Security Instruments that presently secure the Secured Obligations shall
continue to secure, in the same manner and to the same extent provided therein,
the payment and performance of the Secured Obligations as described in the
Credit Agreement.

9. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty are in full
force and effect and that such Loan Party continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Secured
Obligations, as such Secured Obligations may have been amended by this
Amendment, and its execution and delivery of this Amendment does not indicate or
establish an approval or consent requirement by any Loan Party under the
Guaranty in connection with the execution and delivery of amendments, consents
or waivers to the Credit Agreement, the Notes or any of the other Loan
Documents.

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic means shall be deemed effective
as delivery of a manually executed counterpart of this Amendment.

 

FOURTH AMENDMENT – Page 4



--------------------------------------------------------------------------------

11. Incorporation of Certain Provisions by Reference. The provisions of
Section 12.09 of the Credit Agreement captioned “Governing Law, Jurisdiction,
Consent to Service of Process” is incorporated herein by reference for all
purposes.

12. Release. To induce the Administrative Agent, the Issuing Bank and the
Lenders to agree to the terms hereof, Borrower represents and warrants that as
of the Effective Date, there are no claims or offsets or defenses or
counterclaims to Borrower’s obligations under the Loan Documents, and in
accordance therewith Borrower:

(a) waives any and all such claims, offsets, defenses or counterclaims, whether
known or unknown, arising under the Loan Documents prior to the Effective Date;
and

(b) releases and discharges each of the Administrative Agent, the Issuing Bank,
the Lenders and their respective Related Parties (collectively, the “Released
Parties”) from any and all obligations, indebtedness, liabilities, claims,
rights, causes of action or other demands whatsoever, whether known or unknown,
suspected or unsuspected, in law or equity, which Borrower ever had, now has or
claims to have or may have against any Released Party arising prior to the
Effective Date and from or in connection with the Loan Documents or the
transactions contemplated thereby.

13. Entirety, Etc. This Amendment, the other Modification Papers and all of the
other Loan Documents embody the entire agreement among the parties. THIS
AMENDMENT, THE OTHER MODIFICATION PAPERS AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[This space is left intentionally blank. Signature pages follow.]

 

 

FOURTH AMENDMENT – Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

 

BORROWER: PRIMEENERGY RESOURCES CORPORATION By:  

                    

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer GUARANTORS: PRIMEENERGY MANAGEMENT CORPORATION By:  

 

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer PRIME OPERATING COMPANY By:  

 

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer EASTERN OIL WELL SERVICE COMPANY By:  

 

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer SOUTHWEST OILFIELD CONSTRUCTION COMPANY By:  

 

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer

 

FOURTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

EOWS MIDLAND COMPANY By:  

                         

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer PRIME OFFSHORE L.L.C. By:  

 

Name:   Beverly A. Cummings Title:   Executive Vice President, Treasurer & Chief
Financial Officer

 

FOURTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BBVA USA (f/k/a COMPASS BANK), as Administrative Agent and
Issuing Bank By:  

                    

Name:   Gabriela Azcarate Title:   Senior Vice President LENDERS: BBVA USA
(f/k/a COMPASS BANK), as a Lender By:  

 

Name:   Gabriela Azcarate Title:   Senior Vice President

 

FOURTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:  

 

Name:  

 

Title:  

 

 

FOURTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

                          

Name:  

 

Title:  

 

 

FOURTH AMENDMENT – Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

                                 

Name:  

 

Title:  

 

 

FOURTH AMENDMENT – Signature Page